IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. WR-44,581-02



                 EX PARTE NICKY CHARUNE AGNEW, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          FROM SMITH COUNTY

       Per curiam.

                                        OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal

Procedure, the clerk of the trial court transmitted to this Court this application for a writ

of habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1976).

Applicant was convicted of possessing cocaine and sentenced to life imprisonment. The

court of appeals upheld the trial court’s ruling on the motion to suppress and overruled

Applicant’s motion for rehearing. Agnew v. State, No. 12-13-00181-CR, 2015 Tex. App.

LEXIS 41 (Tex. App.—Tyler Jan. 7, 2015) (mem. op., not designated for publication).

       This Court remanded this application to the trial court for findings of fact and
                                                                                   Agnew—2

conclusions of law. The trial court entered findings of fact and conclusions of law and

recommended that relief be denied. We filed and set this application for writ of habeas

corpus to consider whether (1) the trooper had reasonable suspicion to detain Applicant

after the purpose for the traffic stop had been fulfilled, (2) the cocaine should have been

suppressed, and (3) appellate counsel was ineffective for failing to properly raise the issue

before the court of appeals.

       Based on the trial court’s findings of fact as well as this Court’s independent

review of the entire record, we find that Applicant’s claims are without merit. Therefore,

we deny relief.




Delivered: February 12, 2020
Do Not Publish